DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6,8-12,15-18,20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bedouet et al. 10107096.
Referring to claim 1, Bedouet discloses a method comprising: flowing fluid from a formation from an inlet of a tool (10) to an annulus (see col 4, lines 49-55, formation fluid from pump in tool is sent to annulus); flowing spacer fluid from a conduit to the annulus ( drilling mud is sent from tubing to annulus, see col. 4, lines 49-55); flowing the fluid and the spacer fluid in the annulus to a station ( see col. 4, lines 49-55, drilling fluid and formation fluid flow in annulus to surface); and collecting the fluid ( see col. 4, lines 60-64, may be sent to separator, MB).
Referring to claim 2, Bedouet discloses  the spacer fluid is formulated to reduce miscibility with hydrocarbon content of the fluid from the formation ( see col. 13, 36-43, the drill mud is formulated to keep the gas proportion below a certain level, also see col. 10, lines 7-13. Drilling mud formulated to keep gas solubility below a threshold)
Referring to claim 3, Bedouet discloses flowing the fluid and the spacer fluid in the annulus to the station comprises utilizing a bypass line that bypasses a portion of the annulus that extends to a rig platform ( see col. 4, lines 52-60, the pumped formation fluid and drill mud are pumped up annulus and diverter to choke line, kill line booster line, diverter line) .
Referring to claim 4, Bedouet discloses the bypass line is in fluid communication with a blowout preventer ( see fig. 2, the choke line, CL and kill line KL are in communication with the BOP).
Referring to claim 6, Bedouet discloses deploying the tool (10) via a string of drillpipe (PS), wherein the tool is operatively coupled to a cable (WC) that runs along the string of drillpipe, wherein the cable comprises at least one power conductor (see col. 5, lines 30-33) and at least one data conductor (see col. 5, lines 22-23). 
Referring to claim 8, Bedouet discloses deploying at least one packer (19a, 19b, 19c,19d) that is operatively coupled to the tool.  
Referring to claim 9, Bedouet discloses operating at least one pump (40) that is operatively coupled to the tool.
Referring to claim 10, Bedouet discloses  separating gas from the fluid at the station (see col. 9, line 49-55, the separator separates gas).
Referring to claim 11, Bedouet discloses measuring a property of the fluid using a sensor of the tool (see col. 7, lines 35-38, sensor 32).
Referring to claim 12, Bedouet discloses measuring a property of the fluid using a sensor of the station ( flow meter VX).
Referring to claim 15-17, Bedouet measuring a property of the fluid using a sensor of the tool and, based at least in part on the property, determining a characteristic of the spacer fluid, wherein the property comprises a gas property and  the characteristic of the spacer fluid reduces risk of a kick (see col. 8, lines 53-68, test of formation to determine amount of gas in formation to ensure would be adequately mixed with drilling mud to well integrity is maintained and gas released at the surface is within operational range of surface equipment) .
Referring to claim 18, Bedouet discloses  measuring a property of the fluid using the tool and, based at least in part on the property, determining an amount of the fluid to flow to the annulus (see col. 9, lines 25-39, based on property of formation fluid the flowrate of formation fluid is determined).
Referring to claim 20, One or more computer-readable storage media ( controller CO would have a memory) comprising processor- executable instructions, executable to instruct a system to: flow fluid from a formation from an inlet of a tool (10) to an annulus (see col 4, lines 49-55, formation fluid from pump in tool is sent to annulus); flow spacer fluid from a conduit to the annulus ( drilling mud is sent from tubing to annulus, see col. 4, lines 49-55); flow the fluid and the spacer fluid in the annulus to a station ( see col. 4, lines 49-55, drilling fluid and formation fluid flow in annulus to surface); and collecting the fluid ( see col. 4, lines 60-64, may be sent to separator, MB).

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Falk 20130084194 .
Referring to claim 1, Falk discloses a method comprising: flowing fluid from a formation from an inlet of a tool (50) to an annulus (see fig. 7, fluid 92 enters tool and exists at 342 see fig. 8); flowing spacer fluid (90) from a conduit (18) to the annulus ( drilling mud is sent from tubing to annulus, see col. 4, lines 49-55); flowing the fluid and the spacer fluid in the annulus to a station (see paragraph 0047); and collecting the fluid (fluid would be collected at the surface).
Referring to claim 5, Falk discloses suspending the tool via a cable (see fig.8 at 376).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedouet et al. 10107096 in view of Lovell 20070044960 .
Referring to claim 7, Bedouet discloses Referring to claim 6, Bedouet discloses deploying the tool (10) via a string of drillpipe (PS), wherein the tool is operatively coupled to a cable (WC) that runs along the string of drillpipe, wherein the cable comprises at least one power conductor (see col. 5, lines 30-33) and at least one data conductor (see col. 5, lines 22-23).  Bedouet does not disclose the tool is deployed using coiled tubing.  Lovell (see prior art Figure 4,) that coiled tubing (22) is a well-known method for lowering a tool into a wellbore.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Bedouet to have the tool deployed using coiled tubing in view of the teachings of Lovell because coiled tubing is a well known method for deploying a tool into a wellbore. 

Allowable Subject Matter
Claim 19 is  allowed.
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to Bedouet does not teach nor suggest a system  comprising a system controller  which instructs the tool to flow formation fluid, wherein at least a portion of the spacer fluid and at least a portion of the formation fluid flow sequentially to the annulus in combination with the other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/           Primary Examiner, Art Unit 3672